                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       JENNIFER VERA GUTIERREZ,                          Case No. 3:18-cv-02849-WHO
                                                         Plaintiff,
                                   8
                                                                                             ORDER DISMISSING CASE
                                                  v.
                                   9
                                                                                             Re: Dkt. Nos. 51, 52
                                  10       PACIFIC GAS AND ELECTRIC
                                           COMPANY, et al.,
                                  11                     Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Jennifer Gutierrez, who proceeds pro se, brings a variety of state and federal

                                  14   claims against defendant Pacific Gas & Electric Company (“PG&E”). Her claims arise from the

                                  15   parties’ ten-year dispute over bankruptcy, bill payment, and the multiple occasions on which

                                  16   PG&E has disconnected Gutierrez’s electricity and natural gas services.

                                  17          On November 13, 2018, PG&E moved to dismiss the complaint. Dkt. No. 51. It argued

                                  18   that the state law claims fall under the exclusive jurisdiction of the California Public Utilities

                                  19   Commission (“CPUC”) and that Gutierrez fails to state a claim under federal law. Gutierrez’s

                                  20   opposition to that motion was due on November 27, 2018, on which day she instead filed an

                                  21   administrative motion to consider whether this action should be related to her case pending before

                                  22   the CPUC.1 Dkt. No. 52. In the last line of that motion, she further requested that this case be

                                  23   stayed pending a ruling from the CPUC. She offered no legal or factual basis to support that

                                  24   request.

                                  25          Gutierrez’s state law claims almost certainly fall within the CPUC’s exclusive jurisdiction

                                  26   to regulate utilities; however, without a basis for federal jurisdiction, I would decline to assert

                                  27
                                       1
                                  28    Cases can be related under the Civil Local Rules only if multiple similar cases are pending
                                       before different judges in this district. See CIV. L.R. 3-12.
                                   1   jurisdiction over those claims. In any event, given Gutierrez’s failure to timely oppose the motion

                                   2   to dismiss or to provide a basis for stay, PG&E’s motion is GRANTED WITHOUT PREJUDICE.

                                   3   The December 19, 2018 hearing on this motion is hereby VACATED.

                                   4          IT IS SO ORDERED.

                                   5   Dated: December 13, 2018

                                   6

                                   7
                                                                                                   William H. Orrick
                                   8                                                               United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
